Title: [Diary entry: 18 July 1786]
From: Washington, George
To: 

Tuesday 18th. Mercury at 77 in the Morning—87 at Noon and 84 at Night. A heavy forenoon with much appearances of rain but none fell—very hot afterwards when the sun at intervals came out—a breeze from the So. West all day. Rid to all the Plantations, except that at the Ferry. Began to cut the Meadow at the Neck plantation to day and to clean & prepare the yard for treading wheat there. Finished hilling with the Plows, all the Corn at Muddy hole which was planted in the usual way & ordered the plows to turn the ground in the drilled corn, designed for Turnips, & to plow it deep & well. Dogue run people (in part) cleaning & preparing their wheat yard and getting the Oats to it. Finished a Hay rick at the House which contained all the Hay that was made at the upper Meadow at Dogue run and all that came off the Ferry Meadow.